Case: 12-40058     Document: 00511957481         Page: 1     Date Filed: 08/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2012
                                     No. 12-40058
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HECTOR SERNA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:07-CR-1346-1


Before JONES, Chief Judge, and SOUTHWICK and HAYNES, Circuit Judges.
PER CURIAM:*
        Hector Serna appeals the nine-month sentence imposed by the district
court following the revocation of his term of supervised release for possession of
a firearm by a convicted felon; his sentence falls within the applicable guidelines
range and below the statutory maximum. Although this court ordinarily reviews
revocation sentences under the “plainly unreasonable” standard, United States
v. Miller, 634 F.3d 841, 843 (5th Cir.), cert. denied, 132 S. Ct. 496 (2011), we
review for plain error because Serna failed to object to his sentence in the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-40058   Document: 00511957481      Page: 2   Date Filed: 08/15/2012

                                  No. 12-40058

district court. See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir.
2009); United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2008).
      Although he argues that his sentence should be vacated because, inter
alia, his violations were due to extenuating circumstances, Serna’s sentence was
fully consistent with the primary goal of a sentence on revocation, which is to
sanction the violator for failing to abide by the terms of supervised release. See
U.S.S.G. Ch. 7, Pt. A, intro. comment. ¶ 3(b); see Miller, 634 F.3d at 843 (“[T]he
goal of revocation is to punish a defendant for violating the terms of the
supervised release.”). He fails to show that his sentence is plainly erroneous.
Whitelaw, 580 F.3d at 265.
      AFFIRMED.




                                        2